IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-10275
                         Summary Calendar



MICHAEL TAYLOR,

                                         Plaintiff-Appellant,

versus

DON CARPENTER, Sheriff; DR., HOLBROOK, Practitioner; FORT WORTH
COUNTY JAIL; WAYNE SCOTT, Texas Department of Criminal Justice,
Institutional Division,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:02-CV-49-Y
                       --------------------
                           June 13, 2002

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Michael Taylor, Texas prisoner # 475730, requests leave to

proceed in forma pauperis (IFP) on appeal.   There is a question

whether Taylor’s notice of appeal is effective, given that his

“Motion of Objections” was filed within 10 days of the final

judgment and was never expressly ruled upon by the district

court, though the court later denied Taylor’s IFP request upon


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10275
                                 -2-

determining that his appeal lacked merit.    See Harcon Barge Co.

v. D & G Boat Rentals, Inc., 784 F.2d 665, 668-69 (5th Cir. 1986)

(en banc); Burt v. Ware, 14 F.3d 256, 259-61 (5th Cir. 1994).

     We need not remand the case for a ruling on that motion

because Taylor has not demonstrated that his appeal is not

frivolous and is thus being taken in good faith.    See Baugh v.

Taylor, 117 F.3d 197, 202 (5th Cir. 1997); Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983); see also United States v. Alvarez,

210 F.3d 309, 310 (5th Cir. 2000).    Taylor’s IFP motion merely

repeats several of the delusional allegations he asserted in his

42 U.S.C. § 1983 complaint, which the district court found to be

factually frivolous.

     Taylor’s IFP motion is DENIED.    His motion for the

production of documents is DENIED.    His appeal is DISMISSED AS

FRIVOLOUS.   5TH CIR. R. 42.2.